Exhibit 10.5
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Aruba / Avnet Logistics U.S., LP Distributor Agreement
Amendment #2
This Amendment #2 is made and entered into as of June 15, 2009 by and between
Avnet Logistics U.S., LP. (“Avnet”) and Aruba Networks, Inc. (“Aruba”), and
amends the Distributor Agreement, between Avnet and Aruba, dated June 15, 2007
(the “Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.
RECITALS
A. Aruba and Avnet desire to amend the Agreement to modify the discounts and
make certain other changes.
B. In accordance with Section 14.11 of the Agreement, any term of the Agreement
may be amended only with the written consent of both parties.
The parties hereby agree as follows:
1. Section 1.9 is hereby amended and restated as follows:
1.9 “Territory” shall mean the United States, Mexico, Canada and countries
located in the Asia Pacific region, which mean Australia, Brunei, Cambodia,
People’s Republic of China, Hong Kong, Macau, Fiji, India Indonesia, Japan,
Kiribati, South Korea, Laos, Malaysia, Marshall Islands, Federated States of
Micronesia, Mongolia, Myanmar (Burma),Nauru, New Zealand, Palau, Papua New
Guinea, Philippines, Samoa ,Singapore, Solomon Islands, Thailand, Timor-Leste,
Tonga, Republic of China (Taiwan), Tuvalu, Vanuatu, Vietnam, United States
Territories -American Samoa and Guam, Northern Mariana Islands.
2. A new Section 1.10 is hereby added as follows:
1.10 “Aruba List Price” means the then-current published list price for the
Territory for the Product(s) available from Supplier’s website.
3. A new Section 1.11 is hereby added as follows:
1.11 “Non-Standard Pricing” means any pricing offered at Supplier’s discretion
to End Users, Reseller or Distributor other than the standard discounts from the
Aruba Price List set forth on Exhibit A.
4. Section 2.2 is hereby amended and restated as follows:
2.2 Resellers. Supplier has provided to Distributor a list of all Resellers
authorized by Supplier to purchase through Distributor and shall notify
Distributor of any change in such list. Distributor may not be able to stop
selling to Resellers removed from the list for a period of thirty days or period
of outstanding quotes. Distributor will rely solely on this list and will not be
liable for any errors or omissions on the list.

 

 



--------------------------------------------------------------------------------



 



5. Section 7.1(a) is hereby amended and restated as follows:
a. Inventory. Products in Distributor’s inventory in their original, sealed
condition, provided that (i) Distributor submits to Supplier its notice to
return Product (“RMA Request”) within the thirty (30) day period following any
calendar quarter; (ii) such credit does not exceed [***] percent ([***]%) of the
net shipments to Distributor during the calendar quarter immediately preceding
the date of Distributor’s RMA Request; and (iii) Distributor may only return
Products which have been received into Distributor’s inventory during the
previous [***] ([***]) quarters and are products which have not appeared on a
POS report provided by Distributor or were drop shipped to the customer by
Aruba. Consequently, the returned products shall be new, unused and in original,
sealed cartons and shall not be returned from a Customer’s inventory. Supplier
is responsible for validating all products on stock rotation RMA requests for
the potential disallowance of Product due to terms outlined in this section.
After RMA approval, Supplier has accepted the final return of the Product. In
addition to the [***] percent ([***]%) quarterly inventory which may be
returned, an additional [***] percent ([***]%) may be utilized for “Open Box”
product or product that previously appeared on a POS report by Distributor.
“Open Box” means Products that have either the outer seal broken or both the
outer seal broken and inner static bag opened. Open Box also includes Products
that have a damaged box and cannot be shipped to a reseller in its current
condition
Any request by Distributor to return Products other than in accordance with the
terms and conditions of this Section 7.1(a) must be approved in writing (email
acceptable) in advance by Supplier’s VP, Corporate Controller. Products returned
under clauses (b) or (c) below do not count toward such limit.
6. Exhibit A is hereby amended and restated as follows:
EXHIBIT A
PRODUCT & SERVICES DISCOUNTS
[***]
7. Exhibit B is hereby amended and restated as follows:
EXHIBIT B
SUPPLIER’S PROGRAMS
[***]

8.   This Amendment may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

9.   Except as provided herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Aruba and Avnet have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.
AVNET LOGISTICS U.S., LP.                                                   
ARUBA NETWORKS, INC.

                 
By:
  /s/ Jeff Bawol
 
  By:   /s/ Alexa King
 
       
Print Name: Jeff Bawol
      Print Name: Alexa King    
 
  Title: President, TS Americas       Title: General Counsel    
 
  Date: 6-25-09       Date: June 23, 2009    

 

 